DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 01/22/2021.  
Claim(s) 1-20 is/are pending in the application.
Independent claim(s) 1, 8, 15 was/were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) of “…XR template of a plurality of XR templates associated with the XR environment” as recited in independent claim 1 (and similarly in independent claim(s) 8, 15), filed 01/22/2021, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Rekimoto, used in the previous rejection of claim(s) 1, 8, 15, can be relied upon for the aforementioned amended 

In response to applicant’s arguments, as noted above, arguments are not persuasive. As per the specification of the instant application, paragraph [0014] states that “the term "XR template" as used throughout [the] disclosure is intended to describe a predetermined XR environment. In one example, an XR template may relate to a geographic region, whereby an application user may interact with virtual and physical objects within the geographic region. In another example, an XR template may correspond to a particular physical object, whereby an application user may access virtual content related specifically to the physical object or components thereof.” Rekimoto discloses in the introduction, that “a user of wearable computers can dynamically create a data item such as a voice or a photograph and can attach it to nearby physical objects or locations.” As each physical object and each location may be considered an XR template, then it is viewed that Rekimoto allows input to an XR template of a plurality of XR templates within the XR environment. For example, Figure 6 of Rekimoto shows context-aware panes for the Studio (location) and the VCR (object) and Figure 8 further shows a context-aware pane for Meeting Room (another location).

Applicant's argument(s), regarding the amended portion(s) of “receiving, via an additional client device, a request from an additional XR author to retrieve the XR template of the plurality of XR templates” and “rendering on an additional user interface on the additional client device, the virtual content within the XR template” as recited in independent claim 1 (and similarly in independent claim(s) 8, 15), filed 01/22/2021, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Rekimoto, used in the previous claim(s) 1, 8, 15, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Rekimoto discloses in Section 3 that “systems share the same database server on the network through wired or wireless communication. If one user attaches a data item to the particular physical context (e.g. location), this effect immediately becomes visible from other computers.” As such, this suggests that a plurality of users (XR authors), with their own computers (additional client devices) and user interfaces (additional user interfaces) would be able to access and view the different context-aware panes corresponding to an object or location, as well as data items that have been attached to the object or location by other users. Further, the Abstract of Rekimoto states that the system “allows users to dynamically attach newly created digital information such as voice notes or photographs to the physical environment, through wearable computers as well as normal computers.” This suggests that each user may also modify the different objects/locations (XR templates) by adding data items.

Applicant's argument(s), regarding the amended portion(s) of “receiving a second input from the additional XR author to modify…” and “in response to receiving the second input, rendering the modified…on the additional client device” as recited in independent claim 1 (and similarly in independent claim(s) 8, 15), filed 01/22/2021, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Rekimoto and Maciocci, used in the previous rejection of claim(s) 1, 8, 15, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As described above, Rekimoto is viewed to teach/suggest the ability of a plurality of users (XR authors) to share the same environment and access/display data items created by other users on their own computers (additional user interfaces on additional client devices). Maciocci, on the other hand, is relied upon to teach/suggest that ability of a user to modify the virtual content within the virtual environment. Maciocci teaches in paragraph [0330] that “applying a command corresponding to the detected predetermined gesture may include applying a command corresponding to moving the virtual object, and modifying the projected images in response to the applied command may include displaying the virtual object as moving from a first location to a second location in response to detecting the predetermined gesture.” This shows that a user may modify virtual content and render the modified content on their device. As such, it is in the combination of Rekimoto and Maciocci, that will allow the modification of content by a user of a plurality of users.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rekimoto et al. (“Augment-able Reality: Situated Communication through Physical and Digital Spaces”) in view of Maciocci et al. (US 2012/0249741 A1).

	In regards to claim 1, Rekimoto teaches a computer-implemented method, comprising:
executing an XR collaboration application to provide virtual reality experience within an XR environment representing a real-world environment on a client device (e.g. Section 3: prototype systems; systems (client devices) share the same database server on the network through wired or wireless communication; if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers; see also Section 1: augmented reality (AR) systems; Examiner’s note: this suggests the use of software/applications on the systems that allow the systems to share the same AR environment);
rendering a user interface on the client device, the user interface being rendered in a virtual location in the virtual reality experience (e.g. Section 3.2/User Interface: a window consisting of a personal information area and context sensitive area; see also Fig.6; Examiner’s note: context sensitive area would contain items corresponding to current location and/or surrounding objects);
receiving, via the client device, a first input from an XR author of an XR template (e.g. Section 3.2/User Interface: create a voice note with microphone; an icon representing this newly created voice note then appears on the personal tray; then drag the voice note icon from the personal tray to the VCR pane; the voice note is now attached to the VCR) of a plurality of XR templates associated with the XR environment (e.g. Introduction: a user of wearable computers can dynamically create a data item such as a voice or a photograph and can attach it to nearby physical objects or locations; Examiner’s note: different physical objects and locations may be considered different XR templates within the XR environment);
in response to receiving the first input, recording virtual content within the XR template generated via the XR collaboration application (e.g. as above, Section 3.2/User Interface: create a voice note with microphone) to thereby vary the virtual location being rendered on the user interface, by rendering the virtual content received from the client device (e.g. as above, Section 3.2/User Interface: voice note is now attached to the VCR; Examiner’s note: as such, when user or another user enters the location area, item will be shown)
receiving, via an additional client device, a request from an additional XR author to retrieve the XR template of the plurality of XR templates (e.g. as above, Section 3: systems (client devices) share the same database server on the network through wired or wireless communication; if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers; Examiner’s note: this suggests that a plurality of users (XR authors) may share the same environment and would be able to access/display the data items attached to objects or locations by the original XR author using their own computer and user interface (additional client device));
rendering on an additional user interface on the additional client device, the virtual content within the XR template (e.g. as above, Section 3: if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers; Examiner’s note: this suggests that a plurality of users (XR authors) may share the same environment and would be able to access/display the data items attached to objects or locations by the original XR author using their own computer and user interface (additional client device)); and
storing the XR template in a data repository,
but does not explicitly teach the method, comprising:
receiving a second input from the additional XR author to modify the virtual content within the XR template into modified virtual content; and
in response to receiving the second input, rendering the modified virtual content within the XR template on the additional client device.

However, Maciocci teaches a method, comprising:
receiving an input to from the XR author to modify the virtual content within the XR template into modified virtual content (e.g. [0330]: applying a command corresponding to the detected predetermined gesture may include applying a command corresponding to moving the virtual object, and modifying the projected images in response to the applied command may include displaying the virtual object as moving from a first location to a second location in response to detecting the predetermined gesture); and 
in response to receiving the input, rendering the modified virtual content within the XR template on the client device (e.g. as above, [0330]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Rekimoto to modify virtual content, in the same conventional manner as taught by Maciocci as both deal with viewing VR/AR through a head-mounted display. The motivation to combine the two would be that it would allow a user to modify the previously created virtual content.

In regards to media claim 8, claim(s) 8 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 8 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, while not explicitly states, as system of Rekimoto deals with computerized devices, it can be suggested that they comprise one or more processors as well as one or more storage mediums to store instructions.
	
In regards to claim 2, Rekimoto teaches a method, further comprising: 
assigning a marker associated with the virtual content within the XR template (e.g. as above, Section 3.2/User Interface: create a voice note with microphone; an icon (marker) representing this newly created voice note then appears on the personal tray; then drag the voice note icon from the personal tray to the VCR pane; the voice note is now attached to the VCR (object))
receiving, via the client device, a third input to generate an appearance criterion that controls a display of the marker within the XR template (e.g. Section 3.2/User Interface: system recognizes the surrounding environment by recognizing attached visual tags on physical objects, or by detecting infrared beacons installed at locations in the environment; for example when a user enters a meeting room, IR beacons from the room tell the wearable system the meeting room ID, the location pane switches to the meeting room and icons attached to that location appear; the user can then open or playback these icons by pressing one of them with the right button of the hand-held mouse; Examiner’s note: this suggests display of markers based on location (appearance criterion) and as such suggests the generation of the appearance criterion controlling the system on when to display the marker for the plurality of users);
updating the XR template to create an updated XR template, the updated XR template including the marker, the appearance criterion, and the virtual content (e.g. as above, Section 3: if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers; Examiner’s note: this suggests that the environment data is updated and stored); and 
storing the updated XR template in the data repository (e.g. as above, Section 3).

In regards to media claim 9, claim(s) 9 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 9 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 3, Rekimoto teaches a method, wherein the updated XR template is configured to display the virtual content in response to the display of the marker on the client device (e.g. as above, Section 3.2/User Interface: icons attached to that location appear; user can then open or playback these icons by pressing one of them).

In regards to media claim 10, claim(s) 10 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 10 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 4, Rekimoto teaches a method, further comprising:
receiving, via the client device, a third input to generate an activation criterion that controls display of the virtual content within the XR template, the activation criterion corresponding to the third input (e.g. as above, Section 3.2/User Interface: icons attached to that location appear; user can then open or playback these icons by pressing one of them; Examiner’s note: this suggests display of virtual content based on user input (activation criterion) and as such suggests the generation of the activation criterion controlling the system on when to display the virtual content for the plurality of users);
updating the XR template to create an updated XR template, the updated XR template including the activation criterion and the virtual content (e.g. as above, Section 3.2/User Interface; also as above, Section 3: if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers); and
rendering the virtual content within the updated XR template on the client device based at least on fulfillment of the activation criterion (e.g. as above, Section 3.2/User Interface).

claim 11, claim(s) 11 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

In regards to claim 5, the combination of Rekimoto and Maciocci also teaches a method, wherein the first input comprises a gesture that corresponds to one or more stored gestures (e.g. Maciocci as above, [0330]: applying a command corresponding to the detected predetermined gesture; see also [0010]: the predetermined gesture may be retrieved from a gesture dictionary).

In regards to media claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 6, the combination of Rekimoto and Maciocci teaches a method, wherein the modified virtual content is rendered corresponding to a location of the client device in the real-world environment relative to the XR environment (e.g. Rekimoto as above, Section 3.2/User Interface: system recognizes the surrounding environment by recognizing attached visual tags on physical objects, or by detecting infrared beacons installed at locations in the environment; for example when a user enters a meeting room, IR beacons from the room tell the wearable system the meeting room ID, the location pane switches to the meeting room and icons attached to that location appear; the user can then open or playback these icons by pressing one of them with the right button of the hand-held mouse; Examiner’s note: relying on Maciocci for the modifying the virtual content).

In addition, the same rationale/motivation of claim 1 is used for claim 6.

In regards to media claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

In regards to claim 7, the combination of Rekimoto and Maciocci teaches a method, wherein the modified virtual content is rendered based on a file type associated with the modified virtual content (e.g. Rekimoto as above, Section 3.2/User Interface: the user can then open or playback these icons by pressing one of them with the right button of the hand-held mouse; see also Section 2: data types that can be attached, such as voice notes and photograph snapshots; Examiner’s note: relying on Maciocci for the modifying the virtual content).

In regards to media claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

	In regards to claim 15, Rekimoto teaches a system, comprising:
one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors (Examiner’s note: as system deals with computerized devices, it can be suggested that they comprise one or more processors as well as one or more storage mediums to store instructions), the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to:
execute an XR collaboration application to provide a virtual reality experience within an XR environment representing a real-world environment on a client device (e.g. Section 3: prototype systems; systems (client devices) share the same database server on the network through wired or wireless communication; if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers; see also Section 1: augmented reality (AR) systems; Examiner’s note: this suggests the use of software/applications on the systems that allow the systems to share the same AR environment);
capture a first input, from the client device, wherein the first input corresponds to an activation criterion that controls display of virtual content within an XR template (e.g. Section 3.2/User Interface: icons attached to that location appear; user can then open or playback these icons by pressing one of them; Examiner’s note: this suggests display of virtual content based on user input (activation criterion)) of a plurality of XR templates associated with the XR environment (e.g. Introduction: a user of wearable computers can dynamically create a data item such as a voice or a photograph and can attach it to nearby physical objects or locations; Examiner’s note: different physical objects and locations may be considered different XR templates within the XR environment);
in response to receiving first input, display of the virtual content on the client device (e.g. as above, as above, Section 3.2/User Interface); 
receive, via an additional client device, a request from an additional XR author to retrieve the XR template of the plurality of XR templates (e.g. as above, Section 3: systems (client devices) share the same database server on the network through wired or wireless communication; if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers; Examiner’s note: this suggests that a plurality of users may share the same environment and would be able to access/display the data items attached to objects or locations by the original XR author using their own computer and user interface (additional client device));
render on an additional user interface on the additional client device, the virtual content within the XR template (e.g. as above, Section 3: if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers; Examiner’s note: this suggests that a plurality of users (XR authors) may share the same environment and would be able to access/display the data items attached to objects or locations by the original XR author using their own computer and user interface (additional client device)); and
store the XR template in a data repository (e.g. as above, Section 3: systems (client devices) share the same database server on the network through wired or wireless communication; if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers),
but does not explicitly teach the system, wherein the one or more processors are configured to:
receive a second input from the additional client device to modify the virtual content within the XR template into modified virtual content; and
in response to receiving second input, render the modified virtual content within the XR template on the additional client device.

However, Maciocci teaches a system, wherein the one or more processors are configured to:
receive an input from the client device to modify the virtual content within the XR template into modified virtual content (e.g. [0330]: applying a command corresponding to the detected predetermined gesture may include applying a command corresponding to moving the virtual object, and modifying the projected images in response to the applied command may include displaying the virtual object as moving from a first location to a second location in response to detecting the predetermined gesture); and 
in response to receiving the input, render the modified virtual content within the XR template on the client device (e.g. as above, [0330]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Rekimoto to modify virtual content, in the same conventional manner as taught by Maciocci as both deal with viewing VR/AR through a head-mounted display. The motivation to combine the two would be that it would allow a user to modify the previously created virtual content.

In regards to claim 16, Rekimoto teaches a system, wherein the one or more processors are configured to: 
assign a marker associated with the virtual content within an XR template generated via the XR collaboration application (e.g. as above, Section 3.2/User Interface: create a voice note with microphone; an icon (marker) representing this newly created voice note then appears on the personal tray; then drag the voice note icon from the personal tray to the VCR pane; the voice note is now attached to the VCR (object));
receive, via the client device, an additional input to generate an appearance criterion that controls a display of the marker within the XR template (e.g. Section 3.2/User Interface: system recognizes the surrounding environment by recognizing attached visual tags on physical objects, or by detecting infrared beacons installed at locations in the environment; for example when a user enters a meeting room, IR beacons from the room tell the wearable system the meeting room ID, the location pane switches to the meeting room and icons attached to that location appear; the user can then open or playback these icons by pressing one of them with the right button of the hand-held mouse; Examiner’s note: this suggests display of markers based on location (appearance criterion) and as such suggests the generation of the appearance criterion controlling the system on when to display the marker for the plurality of users);
update the XR template to create an updated XR template, the updated XR template including the marker, the appearance criterion, and the virtual content (e.g. as above, Section 3: if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers; Examiner’s note: this suggests that the environment data is updated and stored); and 
storing the updated XR template in the data repository (e.g. as above, Section 3).

In regards to claim 17, Rekimoto teaches a system, wherein the updated XR template is configured to display the virtual content in response to the display of the marker on the client device (e.g. as above, Section 3.2/User Interface: icons attached to that location appear; user can then open or playback these icons by pressing one of them).

In regards to claim 18, Rekimoto teaches a system, wherein the one or more processors are configured to: 
receive, via the client device, an additional input to generate an activation criterion that controls display of the virtual content within the XR template, the activation criterion corresponding to the additional input (e.g. as above, Section 3.2/User Interface: icons attached to that location appear; user can then open or playback these icons by pressing one of them; Examiner’s note: this suggests display of virtual content based on user input (activation criterion) and as such suggests the generation of the activation criterion controlling the system on when to display the virtual content for the plurality of users);
update the XR template to create an updated XR template, the updated XR template including the activation criterion and the virtual content (e.g. as above, Section 3.2/User Interface; also as above, Section 3: if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers); and
render the virtual content within the updated XR template on the client device based at least on fulfillment of the activation criterion (e.g. as above, Section 3.2/User Interface).

In regards to claim 19, Rekimoto teaches a system, wherein the one or more processors are configured to: 
capture an additional input from an additional client device, wherein the additional input corresponds to the activation criterion that controls the display of the virtual content (e.g. as above, Section 3: systems (client devices) share the same database server on the network through wired or wireless communication; if one user attaches a data item to the particular physical context, this effect immediately becomes visible from other computers; also as above, Section 3.2/User Interface: icons attached to that location appear; user can then open or playback these icons by pressing one of them; Examiner’s note: this suggests display of virtual content based on user input (activation criterion), wherein other computers (additional client devices) may display the virtual content using the same method); and 
display the virtual content on the additional client device, based at least on the additional input (e.g. as above, Section 3, Section 3.2/User Interface).

claim 20, Rekimoto teaches a system, wherein the one or more processors are configured to:
record the virtual content within the XR template generated via the XR collaboration application as the virtual content is viewed by an XR author of the XR template on the client device (e.g. Section 3.2/User Interface: create a voice note with microphone; an icon representing this newly created voice note then appears on the personal tray; then drag the voice note icon from the personal tray to the VCR pane; the voice note is now attached to the VCR; Examiner’s note: as such, when user or another user enters the location area, item will be shown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612